DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/30/2020.
In the amendment, Applicant has amended claims 1, 3, 7, and 11.  
Claims 1-20 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see page 11, filed 12/30/2020, with respect to the objections to the drawings but they are not persuasive.
The correction of “0” to “1” for STA 3 has been corrected.  In addition, the label “per-ser Doppler mode” has been corrected for User Block Field 2.  However, User Block Fields 1, 3, and 4 are still labeled “per-ser Doppler mode” and are thus objected to herein.  

Examiner has fully considered Applicant’s arguments, see pages 9-10, filed 12/30/2020, with respect to the objections to the specification and they are persuasive.  Examiner has withdrawn the objections to the specification. 

Examiner has fully considered Applicant’s arguments, see page 12, filed 12/30/2020, with respect to the objections to claims 3 and 7 and they are persuasive.  Examiner has withdrawn the objections to claims 3 and 7.  

Examiner has fully considered Applicant's arguments, see pages 12-15, filed 12/30/2020, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  
On page 12, Applicant summarizes the rejection, indicates that it is traversed, and recites amended claim 1.  Applicant then summarizes portions of Verma, noting that Verma discloses generating multi-user packets with mid-ambles.  Applicant then uses Figure 4A of the present application to illustrate and emphasize that the claimed invention involves a multi-user packet in which some payloads are delivered with a mid-amble and others are delivered without a mid-amble.  Applicant then, starting on page 14, discusses the Liu reference, emphasizing that Liu does not disclose multi-user packets.  Applicant further indicates that Liu does disclose sending different packets/payloads to users, some with mid-ambles and some without mid-ambles.  
Examiner agrees with many of Applicant’s characterizations of the Verma and Liu references, but respectfully disagrees with Applicant’s conclusion that the combination of these references does not render the claims obvious.  As noted by Applicant, Verma discloses a multi-user packet which uses mid-ambles.  As noted in the rejection, Verma further discloses that the mid-ambles of payloads for sets of STAs are modified (have different update intervals) based on different time-variant characteristics.  As also noted by Applicant Liu, while silent regarding multi-user packets, discloses sending payloads (in single-user packets) to different terminals, some with mid-ambles and others without.  The main difference between Verma and amended claim 1 is that Verma only teaches changing the update interval of mid-ambles based on time-variant payload characteristics, whereas claim 1 discloses that some payloads have the mid-amble eliminated completely.  However, this difference is clearly disclosed by Liu as indicated above.  Although Liu does not disclose this (payload without preamble) in a multi-user packet 

Drawings
The drawings are objected to because Figure 4B contains the following informalities:
The phrase “per-ser Doppler mode” above user block fields 1, 3, and 4 should be changed to “per-user Doppler mode”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0145733 to Verma et al in view of U.S. Patent Application Publication 2017/0134207 to Liu et al.

Regarding claim 1:
Verma discloses a method of wireless communication, said method comprising: 
at an access point, allocating a first set of frequency channels respectively to a first plurality of stations (STAs) for a downlink (DL) multi-user (MU) Orthogonal Frequency-Division Multiple Access (OFDMA) transmission (disclosed throughout; see Figure 5, for example, which illustrates a format for a multi-user transmission in which a first set of frequency  
Verma also discloses generating an MU packet comprising a plurality of payloads to be transmitted respectively in said first set of frequency channels (disclosed throughout; see Figure 5, discussed above, which discloses an OFDMA MU PPDU format including a plurality of payloads transmitted respectively in the different frequency channels).  
Verma further discloses that said generating comprises: 
inserting mid-ambles in a first set of payloads of said plurality of payloads responsive to determinations that frequency channels for said first set of payloads are time-variant, wherein each mid-amble comprises a training symbol for channel estimation by a first set of STAs of said plurality of STAs (disclosed throughout; see Figure 5 and paragraphs 0090-0093, for example, which describes different mid-ambles (such as 508 and 512) for each of the payloads for user1-user3; further, in paragraph 0093, the mid-ambles may have different update intervals (based on time-varying characteristics such as different speeds); see also paragraphs 0079 and 0082, for example).
Verma also discloses transmitting said MU packet to said first plurality of STAs in said downlink MU OFDMA transmission (disclosed throughout; see paragraph 0093, for example, which describes the MU PPDU as a transmission, clearly indicating that it is transmitted; see also the transmission 108 in Figure 1, for example).
Although Verma discloses transmitting mid-ambles with different update intervals based on channel characteristics (see Figure 5 and paragraph 0093 as discussed above), Verma does not explicitly disclose the limitation inserting no mid-amble in a second set of payloads of said plurality of payloads for a second set of STAs of said plurality of STAs responsive to determinations that frequency channels for said second set of payloads are non-time-variant, wherein said second set of STAs operate without mid-ambles.  However, Liu discloses a method for performing channel tracking and feedback of time-varying channels.  In Liu, the feedback can be used to determine when to apply mid-ambles in transmissions (see paragraph 0021, for example).  Further, as indicated in paragraph 0046, the access point (AP) determines to transmit data packets to one user (STA1) using mid-ambles and to transmit other data packets to another user (STA2) without mid-ambles based on the time-varying feedback on the respective channels to these users.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Verma to include payloads with no mid-amble in addition to those with different update intervals, based on the particular time variation characteristics of the channel.  The rationale for doing so would have been to utilize the full range of options for transmitting with and without preambles.  That is, it would have been obvious to adjust the transmissions to users from the shortest allowable mid-amble intervals (for quickly time-varying channels) to longest allowable mid-amble intervals (for more slowly time-varying channels) to no mid-ambles (for static channels).  This combination will allow the system to (when necessary) provide many mid-ambles to improve the speed at which the channel is estimated, but to also conserve resources by not adding mid-ambles when they are unnecessary.  

Regarding claim 11:
Verma discloses a wireless communication device comprising:
a memory (see memory 1706 of Figure 17, for example); 
a processor coupled to said memory (see processing system 1704 of Figure 17, for example); and 
a transceiver comprising a signal processor (see send/receive interface 1710 of Figure 17, for example).
Verma further discloses that said signal processor is configured to:
at an access point, allocate a first set of frequency channels respectively to a first plurality of stations (STAs) for a downlink (DL) multi-user (MU) Orthogonal Frequency-Division Multiple Access (OFDMA) transmission (disclosed throughout; see Figure 5, for example, which illustrates a format for a multi-user transmission in which a first set of frequency channels is allocated respectively to a first plurality of stations (user1-user3); see also, paragraphs 0090-0093).
Verma also discloses the limitation that the signal processor is configured to generate an MU packet comprising a plurality of payloads respectively to be transmitted in said first set of frequency channels (disclosed throughout; see Figure 5, discussed above, which discloses an OFDMA MU PPDU format including a plurality of payloads transmitted respectively in the different frequency channels).
Verma further discloses that to generate said MU packet comprises: 
inserting mid-ambles in a first set of payloads of said plurality of payloads responsive to determinations that frequency channels for said first set of payloads are time-variant, wherein each mid-amble comprises a training symbol for channel estimation by an STA of said plurality of STAs (disclosed throughout; see Figure 5 and paragraphs 0090-0093, for example, which describes different mid-ambles (such as 508 and 512) for each of the payloads for user1-user3; further, in paragraph 0093, the mid-ambles may have different update intervals 
Verma also discloses that the signal processor is configured to transmit said MU packet to said first plurality of STAs in said downlink MU OFDMA transmission (disclosed throughout; see paragraph 0093, for example, which describes the MU PPDU as a transmission, clearly indicating that it is transmitted; see also the transmission 108 in Figure 1, for example).
Although Verma discloses transmitting mid-ambles with different update intervals based on channel characteristics (see Figure 5 and paragraph 0093 as discussed above), Verma does not explicitly disclose the limitation inserting no mid-amble in a second set of payloads of said plurality of payloads responsive to determinations that frequency channels for said second set of payloads are non-time-variant and operate without mid-ambles.  However, Liu discloses a method for performing channel tracking and feedback of time-varying channels.  In Liu, the feedback can be used to determine when to apply mid-ambles in transmissions (see paragraph 0021, for example).  Further, as indicated in paragraph 0046, the access point (AP) determines to transmit data packets to one user (STA1) using mid-ambles and to transmit other data packets to another user (STA2) without mid-ambles based on the time-varying feedback on the respective channels to these users.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Verma to include payloads with no mid-amble in addition to those with different update intervals, based on the particular time variation characteristics of the channel.  The rationale for doing so would have been to utilize the full range of options for transmitting with and without preambles.  That is, it would have been obvious to adjust the transmissions to users from the shortest allowable mid-amble intervals (for quickly time-varying channels) to longest allowable mid-amble intervals (for more slowly time-

Regarding claims 2 and 12:
Verma discloses the limitation that said first set of payloads comprise mid-ambles of different mid-amble update intervals (disclosed throughout; see Figure 5 and paragraph 0093, for example, which disclose that the payloads to user1-user3 may include different mid-amble update intervals).

Regarding claims 3 and 13:
Verma discloses the limitations of parent claims 1 and 11 as indicated above.  To the extent that Verma does not disclose the limitation that said plurality of payloads comprises a downlink (DL) MU Multiple-input Multiple-output (MIMO) payload associated with a frequency channel and directed to multiple STAs of said plurality of STAs, wherein said generating further comprises determining not to insert mid-amble in said DL MU MIMO payload, this is disclosed by Liu.  Consider paragraph 0047, for example, which discloses that MU-MIMO transmissions are scheduled on static channels and thus, in the combination, do not utilize mid-ambles.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to schedule MU-MIMO transmissions for static channels and to transmit no mid-ambles.  The rationale for doing so would have been to utilize the wireless resources efficiently by not transmitting mid-ambles when not needed and to 

Regarding claims 4 and 14:
Verma, modified, discloses the limitations of parent claims 1 and 11 as indicated above.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate to the STAs whether mid-ambles are included for each frequency/user.  Verma discloses using the per-user fields of the SIG-B field to indicate the mid-amble update interval (see paragraphs 0113 and 0115, for example).  It would have clearly been obvious to one of ordinary skill in the art to include another field to indicate whether mid-ambles are included in the above combination of Verma and Liu, which have the potential for no mid-ambles or different mid-amble update intervals as described above.  Therefore, Verma, modified by Liu discloses the limitations that said MU packet comprises a preamble that comprises multiple user fields in a SIG-B field, and further comprising setting a first subfield in each of said multiple user fields to indicate existence of at least one mid-amble in a payload of said first set of payloads.

Regarding claims 5 and 15:
Verma, modified, discloses the limitations of parent claims 1 and 11 as indicated above.  Further, as indicated above, Verma discloses the limitations of setting a second subfield in each of said multiple user fields to indicate a mid-amble update interval used in said payload, wherein a value of said second subfield indicates both a number of spatial streams and said mid-amble update interval (see Figure 10 and paragraphs 0119-0120, for example).

Regarding claims 6 and 16:
Verma, modified, discloses the limitation that said MU packet comprises a preamble that comprises a SIG-A field (disclosed throughout; see Figure 4 and paragraph 0087, for example, which discloses the SIG-A field), and further comprising setting said Doppler subfield to indicate one of: a common mid-amble mode; and a per-user mid-amble mode of said MU packet (see paragraphs 0097-0098, for example, which indicates at least that the Doppler bit may be used to indicate a common mid-amble mode).

Regarding claims 7 and 17:
Verma, modified, discloses the limitations of allocating a second set of frequency channels respectively to a second plurality of STAs for an uplink (UL) MU OFDMA transmission (disclosed throughout; the use of a trigger frame for advertising different mid-amble update intervals is described in Figure 12 and paragraphs 0114-0116, 0122, and 0127, for example).  
Verma similarly discloses generating a trigger frame comprising a first set of user information fields (see Figure 12 and paragraphs 0114-0116, 0122, and 0127, for example).  
Verma also discloses the limitation that said generating comprises, for each of said first set of user information fields: 
setting a first indication for a corresponding STA to add one or more mid-ambles in a trigger-based (TB) MU packet for said uplink MU OFDMA transmission (see Figure 12 and paragraphs 0114-0116, 0122, and 0127, for example; the Doppler bit is used to indicate whether mid-ambles are used); and 
setting a second indication of mid-amble update interval for said TB MU packet, wherein mid-amble update intervals indicated in said first set of user information fields are different (see Figure 12 and paragraphs 0114-0116, 0122, and 0127, for example; see the 2-bit field in Figure 12, for example, which indicates the mid-amble interval), and 
transmitting said trigger frame to said second plurality of STAs to initiate said UL MU OFDMA transmission, wherein said first set of user information fields comprises one or more user information fields (see Figure 12 and paragraphs 0114-0116, 0122, and 0127, for example; the configuration information in the trigger frame is transmitted to the STAs).

Regarding claims 8 and 18:
Verma, modified, discloses the limitations of parent claims 7 and 17, as indicated above.  Verma does not explicitly disclose the limitations that said trigger frame further comprises a second set of user information fields comprising one or more user information fields, and wherein said generating said trigger frame further comprises, for each of said second set of user information fields, setting an indication for a corresponding STA not to insert any mid-amble in a TB MU packet for said uplink MU OFDMA transmission.  However, as noted above, Liu discloses a method for performing channel tracking and feedback of time-varying channels.  In Liu, the feedback can be used to determine when to apply mid-ambles in transmissions (see paragraph 0021, for example).  Further, as indicated in paragraph 0046, the access point (AP) determines to transmit data packets to one user (STA1) using mid-ambles and to transmit other data packets to another user (STA2) without mid-ambles based on the time-varying feedback on the respective channels to these users.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 

Regarding claims 9 and 19:
Verma discloses the limitation that said trigger frame further comprises a common field comprising a subfield that specifies whether any mid-amble is to be inserted in a TB MU packet in said UL MU OFDMA transmission (see the Doppler bit as indicated in Figure 12, for example; see also paragraphs 0114-0116, 0122, and 0127, for example).

Regarding claims 10 and 20:
Verma discloses the limitation that said second indication is contained in a subfield additionally operable to indicate a spatial stream allocation (see Figure 10, for example; the field Nsts indicates a number of space-time streams).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 9, 2021